Appellant was convicted of the offense of an assault with intent to rob. Code 1923, § 3303. The appeal is on the record proper, without bill of exceptions.
There was a general demurrer interposed to the indictment, and to each count thereof. This was properly overruled. Douglass v. State, 21 Ala. App. 289, 107 So. 791.
It is now too well settled to need the citation of authority that, in the absence of a bill of exceptions, the giving or refusing of requested written charges will not, ordinarily, be considered on appeal. There is nothing presented here to prevent the application of that rule.
We discover no prejudicial error, and the judgment of conviction is affirmed.
Affirmed.